Exhibit 10.4

[FORM OF CONSENT PROVIDED BY OFFICERS IN CONNECTION

WITH AMENDMENTS TO SUPPLEMENTAL RETIREMENT PLANS]

June __, 2006

 

To:

   [Name]

From:

  

M. O. Burns - Chair, Compensation

Committee

Re:

   Supplemental Retirement Plans

Green Mountain Power Corporation (the Company) has agreed to merge with a
subsidiary of Northern New England Energy Corporation (the “Merger”). Completion
of the Merger is subject to the approval of the Company’s shareholders and the
approval of the regulatory authorities.

Approval of the Merger by the Company’s shareholders will constitute a Change of
Control under your Supplemental Retirement Plan or SERP. Your SERP provides
certain additional rights to you if you are employed by the Company on the date
a Change of Control occurs.

You have entered into, or soon will enter into, new agreements relating to the
terms of your employment on and after completion of the Merger. Among other
things, the new agreements provide (or will provide) that approval of the Merger
by the Company’s shareholders will not constitute a control change under your
Change of Control Agreement with the Company.

Similarly, the Company asks that you agree, as of this date, that the execution
of the merger agreement, the shareholders’ approval of the Merger and completion
of the Merger will not constitute a Change of Control for purposes of your SERP.
Your agreement needs to be effective at this time in order to avoid potential
adverse tax consequences under the “parachute payment” provisions of the
Internal Revenue Code.

Please sign below and return this memorandum to Donald J. Rendall, VP & General
Counsel. You should keep a copy of this memorandum for your records. Please feel
free to contact Don Rendall if you have any questions about this memorandum.



--------------------------------------------------------------------------------

Page 2

Acceptance

I hereby accept and agree that the Merger (including the execution of the merger
agreement, the approval of shareholders and the completion of the Merger) will
not constitute a Change of Control under my Supplemental Retirement Plan with
the Company. My acceptance of this change to my Supplemental Retirement Plan is
effective as of the date shown below.

 

Date:                            

     

Signed:                                     
                                              

     

Print Name:                                    
                                       